                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

JEFFERY OLSON,                               :

                  Petitioner                 :   CRIMINAL ACTION NO. 3:17-240

         v.                                 :         (JUDGE MANNION)

UNITED STATES OF AMERICA,                   :

                  Respondent                 :

                                         ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1.       Petitioner Olson’s 28 U.S.C. §2255 motion to vacate, set
                  aside or correct sentence, (Doc. 133), is DENIED.

         2.       Olson is not entitled to an evidentiary hearing.

         3.       There is no probable cause to issue a certificate of
                  appealability.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: May 18, 2021
17-240-03-ORDER
